418 F.3d 429
Michael MILOFSKY, On Behalf of Themselves and on Behalf of All Others Similarly Situated, and on Behalf of the Super Saver-A 401(k) Capital Accumulation Plan for Employees of Participating AMR Corporation Subsidiaries; Robert Walsh, on Behalf of Themselves and on Behalf of All Others Similarly Situated, and on Behalf of the Super Saver-A 401(k) Capital Accumulation Plan for Employees of Participating AMR Corporation Subsidiaries, Plaintiffs-Appellants,v.AMERICAN AIRLINES, INC.; John Does 1-10, as Members of the Pension Asset Administration Committee of the Super Saver-A 401(k) Capital Accumulation Plan for Employees of Participating AMR Corporation Subsidiaries; John Does, 11-20, as Members of the Pension Benefits Administration Committee of the Super Saver-A 401(k) Capital Accumulation Plan for Employees of Participating AMR Corporation Subsidiaries; Towers, Perrin, Defendants-Appellees.
No. 03-11087.
United States Court of Appeals, Fifth Circuit.
July 19, 2005.

Jani K. Rachelson, Bruce S. Levine, Elizabeth O'Leary, Cohen, Weiss & Simon, New York City, Hal K. Gillespie, Gillespie, Rozen, Watsky, Motley & Jones, Dallas, TX, for Plaintiffs-Appellants.
Edward Patterson Perrin, Jr., Jennifer Ruth Poe, Hallett & Perrin, Dallas, TX, for American Airlines, Inc.
Robert Elwood Sheeder, Jason Edward Winford, T. David Cowart, Jenkens & Gilchrist, Dallas, TX, for Towers, Perrin.
Elizabeth Hopkins, Karen L. Handorf, U.S. Dept. of Labor, Washington, DC, for U.S. Dept. of Labor, Amicus Curiae.
Mary Ellen Signorille, Am. Ass'n of Retired Persons, Washington, DC, for AARP, Amicus Curiae.
Appeal from the United States District Court for the Northern District of Texas; James E. Kinkeade, Judge.
ON PETITION FOR REHEARING EN BANC
(Opinion March 16, 2005, 5 Cir., 2005, 404 F.3d 338)
Before KING, Chief Judge, and JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, GARZA, DeMOSS, BENAVIDES, STEWART, DENNIS, CLEMENT, PRADO and OWEN, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc, IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.